Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 10/07/2020. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Applicant’s claim for the benefit of a provisional application 62/911641 as ADS filed on 10/07/2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-6, 8, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. Pub. No.: US 2014/0068247 A1 in view of Morrison et al. Pub. No.: US 2014/0375421 A1. 

Claim 1
Davis discloses a method (unlocking security locking device in fig. 1-6) for controlling access to an access control location (security locking device to protect a valuable location explained in par. 0027), the method comprising: 
Retrieving (par. 0057), using a storage device (220 or 202 or 250 in fig. 2), a plurality of identifiers (see fig. 3 for codes & par. 0041) associated with at least one of a plurality of users (par. 0054) and a plurality of user devices (par. 0033, user device is reasonably interpreted as a delivery agent 125 in par. 0033 and fig. 1, 1B, 4 & 628; to compare the codes 730 in fig. 7 and par. 0064 & 066-0067 with the codes generated in fig. 3, retrieving the codes in fig. 3 would be performed); 
comparing, using a processing device (processor 234 or 212 in fig. 2), the identifier with the plurality of identifiers (740 in fig. 4 or par. 0068);
authenticating, using the processing device, the at least one of the user (par. 0033 & 0039, par. 0038, the user has applied the proper credentials and security clearance to the control server); and 
transmitting, using the communication device, a code to the user device based on the authenticating (par. 0033, a delivery agent received candidate access codes from a control server after a user has been authenticated to the control server; par. 0064, candidate access codes received at home delivery agent from the control server), wherein the code is associated with the identifier (par. 0054, an identity of a delivery agent with interacts with the security locking device and presents a candidate security code), wherein the user device is configurable for transmitting the code to the at least one access control device through at least one short-range communication channel (par. 0056, delivery agent may be connected to the security locking device, i.e., access control device, using a temporary short range wireless connection such as IR or NFC or Bluetooth; par. 0064, the delivery agent provides or transmits access code received from a control server to the security locking device), wherein the at least one access control device is disposable in at least one access control location (security locking device in fig. 1-6 in view of par. 0027), wherein the at least one access control device comprises a plurality of codes (par. 0061, a plurality of access codes may be generated at a security locking device), wherein the at least one access control device is configured for:
receiving the code from the user device through the at least one short-range communication channel (par. 0066); 
comparing the code with the plurality of codes (740 in fig. 7 and par. 0068); and
transitioning between a locked state and an unlocked state based on the comparing of the code (par. 0068, the security locking device can be unlocked when the candidate access code corresponds to one of the valid security access codes).
Although Davis does not disclose: “receiving, using a communication device, a request associated with at least one access control device from a user device, wherein the request comprises an identifier associated with at least one of a user and the user device, wherein the identifier is unique to the at least one of the user and the user device; and authenticating, using the processing device, the at least one of the user and the user device based on the comparing”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “receiving, using a communication device, a request associated with at least one access control device from a user device, wherein the request comprises an identifier associated with at least one of a user and the user device, wherein the identifier is unique to the at least one of the user and the user device”, initially, recall that Davis explains that user could authenticate (par. 0020), and a user has been authenticated to the control server (par. 0033). However, Davis fails to disclose sending a request from a user device, i.e., deliver agent in fig. 1-6, for authenticating. In particular, Morrison teaches that client mobile device sends access request (202-203 in fig. 2) including NFC tag identifier (par. 0087), a requesting user personal identifying information (par. 0088), and the user device’s hardware and/or software identifier (par. 0088).
	Secondly, to consider the obviousness of the claim limitation “authenticating, using the processing device, the at least one of the user and the user device based on the comparing”, recall that Davis discloses that user could be authenticated (par. 0020 & 0030). Although Davis does not explicitly disclose authenticating both the user and the user device, authentication user in Davis meets the claim requirement. However, to advance the prosecution, the authorizing both the user and the user device could be seen in Morrison. In particular, Morrison teaches determining to authorize the device and the user to access the controlled functionality (par. 0091-0094 and 212 in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security device access of Davis by providing access control via mobile devices as taught in Morrison to obtain the claimed invention as specified in the claim. Such a modification would have allowed a user to gain access to a control functionality using a smart phone or a mobile device so that NFC communication could be secured without increasing costs and complexities in access control devices as suggested in par. 0004 of Morrison.

Claim 2
Davis, in view of Morrison, discloses the method of claim 1 further comprising: 
receiving, using the communication device, at least one identifier associated with at least one of at least one user and at least one user device from at least one first user device (Davis, 730 in fig. 7 and par. 0064; Morrison, 202-203 in fig. 2 and par. 0086-0088); 
generating, using the processing device, at least one code corresponding to the at least one of the at least one user and the at least one user device (Davis, 720 in fig. 7 and par. 0061), wherein each code of the at least one code is unique to at least one of each user of the at least one user and each user device of the at least one user device (Davis, access code in par. 0061, and uniquely generated as shown in fig. 3 for time use; Morrison, par. 0087-0088); and 
transmitting, using the communication device, the at least one code to the at least one access control device through at least one communication channel (Davis, the security access code delivered by delivery agent in par. 0066; Morrison, par. 0084-0085), wherein the at least one access control device is configured for including the at least one code based on the transmitting of the at least one code (Davis, fig. 3 and 710 in fig. 7; therefore, the combined prior art would have rendered the claim obvious).

Claim 3
Davis, in view of Morrison, discloses the method of claim 1, wherein the user device is configurable for establishing a connection with the at least one access control device through the at least one short-range communication channel based on a proximity between the user device and the at least one access control device (Davis, the use of a temporary short range wireless connection in par. 0056 & 0066, and short range communication such as NFC and Bluetooth is based on closeness or proximity explained in par. 0026 between two devices in this case a delivery agent, i.e., a smart phone of par. 0059 and security locking device, i.e., access control; Morrison, NFC tag in fig. 1A-B or BLE in fig. 1C-D and proximity in par. 0100; see location information in steps 201-204 of fig. 2), wherein the user device is configured for generating the request based on the establishing of the connection (Davis, request for security access code using credentials and security  clearance to the control server in par. 0038; Morrison, 204 in fig. 2), wherein the receiving of the request from the user device is based on the generating of the request (Morrison, 205 in fig. 2 for transmitting the request in Bluetooth or NFC would be based on establishing NFC or Bluetooth as depicted NFC in fig. 1A-B or BLE in fig. 1C-D; accordingly, the combined prior art reads on the claim).


Claim 4
Davis, in view of Morrison, discloses the method of claim 3, wherein the at least one access control device is associated with at least one access control device identifier (Morrison, steps 201-204 in fig. 2 include in NFC identifier in par. 0084; tag identifiers in par. 0103-0105), wherein the user device is configured for generating the at least one access control device identifier based on the establishing of the connection (Morrison, par. 0084 and steps 201-202 in fig. 1 for establishing NFC connection), wherein the request comprises the at least one access control device identifier (Morrison, NFC identifier in par. 0084 & 0087 for generating request and transmitting request depicted in steps 203-205 in fig. 2; and thus, the combined prior art renders the claim obvious).

Claim 5
Davis, in view of Morrison, discloses the method of claim 1 further comprising: 
analyzing, using the processing device, the request associated with the at least one access control device (Davis, a user or a deliver agent for requesting a candidate access code for the security locking device in par. 0038 & 0041; Morrison, steps 211-212 in fig. 2 for analyzing the request as explained in par. 0091-0094); 
determining, using the processing device, at least one request information associated the request based on the analyzing (Morrison, request based on a set of authorization rules in par. 0091-0094); 
retrieving (Morrison, par. 0081, see retrieving capability in par. 0057), using the storage device, at least one access control device information associated with the at least one access control device (Morrison, control functionality identified by NFC tag included in request in par. 0087 in steps 203-205 in fig. 2 would be compared by access control server in steps 212-213 in fig. 2 and par. 0093, and meaning that recalling or retrieving would be involved); and 
comparing, using the processing device, the at least one request information with the at least one access control device information (Morrison, steps 212-213 in fig. 2), wherein the authenticating is based on the comparing of the at least one request information and the at least one access control device information (Morrison, par. 0091 & 0093, and par. 0096, the predefined address associated with the controlled functionality; accordingly, the combined prior art read on the claim).

Claim 6
Davis, in view of Morrison, discloses the method of claim 5 further comprising:
retrieving, using the storage device, at least one of user information and user device information based on the request (Davis, codes generated and tracked in fig. 3 and explained in par. 0061 & 0067 and 710 in fig. 7 would be used, i.e., retrieved, in order to unlock, see retrieving capability in par. 0057; Morrison, par. 0095 and steps 212-213 in fig. 2); and 
comparing, using the processing device, the at least one of the user information and the user device information with the at least one access control device information (Davis, par. 0068; Morrison, par. 0095-0096), wherein the authenticating is based on the comparing of the at least one of the user information and the user device information and the at least one access control device information (Davis, a set of authorization rules including the device and user information including the controlled functionality such as tag ID explained in par. 0091-0094 would be used to determine if the device and/or user is authorized to access the controlled function in par. 0096 and steps 213-214 of fig. 2).

Claim 8
Davis, in view of Morrison, discloses the method of claim 1 further comprising: 
receiving, using the communication device, at least one access information associated with the at least one of the user and the user device from at least one first user device (Davis, the delivery agent where the user supplied the proper credentials and security clearance in par. 0038, and 720 in fig. 7 and par. 0063-0064 and par. 0066; Morrison, 211 in fig. 2); 
analyzing, using the processing device, the at least one access information (Davis, par. 0064-0065, the candidate access code received from the delivery agent at the security locking device would be determined or analyzed; Morrison, 212 in fig. 2, and the access data in the access request would be determined as explained in par. 0091-0094);
determining, using the processing device, at least one of a validity and an applicability of the code for the at least one access control device based on the analyzing (Davis, the user has supplied the proper credentials and security clearance to the control server in par. 0038 & 0054; Morrison, 213 in fig. 2);
 generating, using the processing device, at least one command based on the determining (Davis, the candidate access code received at the delivery agent device in par. 0038 & 0064; Morrison, generating grant signal in 213-214 in fig. 2); and 
transmitting, using the communication device, the at least one command to the at least one access control device through at least one communication channel (Davis, a candidate access code generated at a control server and sent it to the security locking device; Morrison, sending signal in 214 in fig. 2), wherein the at least one access control device is configured for either of including and removing the code based on the at least one command (Davis, as shown in fig. 3, the control service device may generate candidate access codes and share the clock configuration or synch information to the security locking device so that the devices are in sync which codes are valid and invalid; Morrison, performing unlock function in step 222 of fig. 2; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, See MPEP 2143, KSR Exemplary Rationale G).

Claim 10
Davis, in view of Morrison, discloses the method of claim 1 further comprising transmitting, using the communication device, the plurality of codes to the at least one access control device over a long range communication channel (Davis, par. 0051 & 0063, the control server could communication candidate access code via a cellular network and a wide area network to the security locking device or other computing devices), wherein the at least one access control device comprises a memory device configured to store the plurality of codes (Davis, memory 236 in fig. 2 for tracking generated codes of fig. 3).

Claim 11
Davis, in view of Morrison, discloses the method of claim 1, wherein the at least one access control device is configured for receiving a temporary code (periodically generated code in fig. 3 of Davis, let’s say codes from 15 min to 24 hour are considered temporary codes) based on at least one external action receivable by an input device comprised in the at least one access control device (Davis, a keypad, touch interface or other user interface in par. 0052 and fig. 5), wherein the method comprises: 
receiving, using the communication device, the temporary code from the at least one access control device (Davis, par. 0043 & 0061, the security access codes only valid for a 15 minute, 1 hour, 3 hour, 12 hour and 1 day in fig. 3 & 7; Morrison, 211 in fig. 2); 
retrieving, using the storage device, a plurality of first codes (Davis, retrieving in par. 0057 in view of 720 of fig. 7 and par. 0063); 
comparing, using the processing device, the temporary code with the plurality of first codes (Davis, par. 0064-0065, the candidate access code received from the delivery agent at the security locking device would be determined or analyzed; Morrison, the access data in the access request would be determined as explained in par. 0091-0094); 
authenticating, using the processing device, the temporary code based on the comparing (Davis, 740 in fig. 7 and par. 0068; Morrison, 213 in fig. 2); 
generating, using the processing device, at least one first command based on the authenticating (Morrison, 213-214 in fig. 2 for generating signal); and 
transmitting, using the communication device, the at least one first command to the at least one access control device through at least one communication channel (Morrison, 213-214 in fig. 2), wherein the transitioning between the locked state and the unlocked state of the at least one access control device is based on the at least one first command (Davis, unlocked in 740 of fig. 7 and par. 0068; Morrison, 214-221-22 in fig. 2; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 12
Davis discloses a system (fig. 1-6 depicts the various wireless communications systems for unlocking the security location device) for controlling access to an access control location (security locking device to protect a valuable location explained in par. 0027), the system comprising:
a communication device (security locking device in fig. 1-6 in view of fig. 9, see networking device 916 in fig. 9) configured for: 
receiving a request associated with at least one access control device from a user device (par. 0038 and par. 0064), wherein the request comprises an identifier (see fig. 3 for codes & par. 0041) associated with at least one of a user (par. 0054) and the user device, wherein the identifier is unique to the at least one of the user and the user device (par. 0033, user device is reasonably interpreted as a delivery agent 125 in par. 0033 and fig. 1, 1B, 4 & 628); 
transmitting a code to the user device based on authenticating (par. 0054, an identity of a delivery agent with interacts with the security locking device and presents a candidate security code), wherein the code is associated with the identifier (par. 0033, a delivery agent received candidate access codes from a control server- after a user has been authenticated to the control server; par. 0064, candidate access codes received at home delivery agent from the control server), wherein the user device is configurable for transmitting the code to the at least one access control device through at least one short-range communication channel (par. 0056, delivery agent may be connected to the security locking device, i.e., access control device, using a temporary short range wireless connection such as IR or NFC or Bluetooth; par. 0064, the delivery agent provides or transmits access code received from a control server to the security locking device), wherein the at least one access control device is disposable in at least one access control location (security locking device in fig. 1-6 in view of par. 0027), wherein the at least one access control device comprises a plurality of codes (par. 0061, a plurality of access codes may be generated at a security locking device), wherein the at least one access control device is configured for: 
receiving the code from the user device through the at least one short-range communication channel (par. 0056 & 0066, NFC); 
comparing the code with the plurality of codes (740 in fig. 7 and par. 0068); and 
transitioning between a locked state and an unlocked state based on the comparing of the code (unlocking in 740 in fig. 7 and par. 0068); 
a storage device (220 or 202 or 250 in fig. 2) configured for retrieving a plurality of identifiers associated with at least one of a plurality of users and a plurality of user devices (as explained in par. 0057, to perform steps 730-740, retrieving the candidate codes or the security codes would be performed); and 
a processing device (processor 234 or 212 in fig. 2) communicatively coupled with the storage device and the communication device (see fig. 2 for memory and processor), wherein the processing device is configured: 
comparing the identifier with the plurality of identifiers (740 in fig. 7 and par. 0068); and 
authenticating the at least one of the user based on the comparing (par. 0033 & 0039, par. 0038, the user has applied the proper credentials and security clearance to the control server).
Although Davis does not disclose: “receiving, using a communication device, a request associated with at least one access control device from a user device, wherein the request comprises an identifier associated with at least one of a user and the user device, wherein the identifier is unique to the at least one of the user and the user device; and authenticating, using the processing device, the at least one of the user and the user device based on the comparing”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “receiving, using a communication device, a request associated with at least one access control device from a user device, wherein the request comprises an identifier associated with at least one of a user and the user device, wherein the identifier is unique to the at least one of the user and the user device”, initially, recall that Davis explains that user could authenticate (par. 0020), and a user has been authenticated to the control server (par. 0033). However, Davis fails to disclose sending a request from a user device, i.e., deliver agent in fig. 1-6, for authenticating. In particular, Morrison teaches that client mobile device sends access request (202-203 in fig. 2) including NFC tag identifier (par. 0087), a requesting user personal identifying information (par. 0088), and the user device’s hardware and/or software identifier (par. 0088).
	Secondly, to consider the obviousness of the claim limitation “authenticating, using the processing device, the at least one of the user and the user device based on the comparing”, recall that Davis discloses that user could be authenticated (par. 0020 & 0030). Although Davis does not explicitly disclose authenticating both the user and the user device, authentication user in Davis meets the claim requirement. However, to advance the prosecution, the authorizing both the user and the user device could be seen in Morrison. In particular, Morrison teaches determining to authorize the device and the user to access the controlled functionality (par. 0091-0094 and 212 in fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security device access of Davis by providing access control via mobile devices as taught in Morrison to obtain the claimed invention as specified in the claim. Such a modification would have allowed a user to gain access to a control functionality using a smart phone or a mobile device so that NFC communication could be secured without increasing costs and complexities in access control devices as suggested in par. 0004 of Morrison.

Claim 13-15, 17, 19 and 20
	Claims 13-15, 17, 19 and 20 are system claims corresponding to method claims 2, 5, 6, 8, 10 and 11. All of the limitations in claims 13-15, 17, 19 and 20 are found reciting the system for the same scopes of the respective limitations of claims 2, 5, 6, 8, 10 and 11 such that if claim 13 were compared to claim 2, claim 14 to claim 5,  claim 15 to claim 6, claim 17 to claim 8, claim 19 to claim 11 and claim 20 to claim 10. Accordingly, claims 13-15, 17, 19 and 20 are considered obvious by the same rationales applied in the rejections of claims 2, 5, 6, 8, 10 and 11 respectively set forth above. 

7.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Morrison and Wu et al. Pub. No.: US 2018/0262891 A1. 

Claim 7
Davis, in view of Morrison, disclose the method of claim 1, wherein the at least one access control device is configured for generating at least one access data based on the transitioning between the locked state and the unlocked state (Davis, a security access code generator in par. 0038 in the security locking device and control server could be generating the candidate access codes in par. 0041 as depicted in fig. 3 and 710 in fig. 7), wherein the method comprises: 
receiving, using the communication device, the at least one access data from the at least one access control device through at least one communication channel (Davis, the delivery agent where the user supplied the proper credentials and security clearance in par. 0038, and 720 in fig. 7 and par. 0063-0064 and par. 0066; Morrison, 211 in fig. 2);
analyzing, using the processing device, the at least one access data (Davis, par. 0064-0065, the candidate access code received from the delivery agent at the security locking device would be determined or analyzed; Morrison, the access data in the access request would be determined as explained in par. 0091-0094); 
identifying, using the processing device, the at least one of the user and the user device based on the analyzing (Davis, par. 0054, 740 in fig. 7, par. 0067-0068, the candidate access code would be identified; Morrison, par. 0091-0094, the user, the user device and the control functionality would be identified); and 
storing, using the storage device, the at least one access data (Davis, par. 0057, storing audit log and fig. 3).
	Although Davis, in view of Morrison, does not disclose “generating, using the processing device, an access notification based on the identifying; and transmitting, using the communication device, the access notification to at least one second user device”, the claim limitations are considered obvious by the rationales found in Wu.
	Firstly, to consider the obviousness of the claim limitation “generating, using the processing device, an access notification based on the identifying”, recall that Davis explains that generating the candidate access codes corresponding to a plurality of users (par. 0054 & 0057 and par. 0038), and Morrison discloses generating the signal to unlock (214 & 221 in fig. 2). In addition, claim does not specifically define what an access notification is or what are required to be an access notification. In particular, Wu teaches a server sending approval and current/new password (step 320 in fig. 3) and user notification after repeated authorization failed (step 318 in fig. 3). Therefore, one of ordinary skill in the art would have expected an access notification to perform equally well with Davis in view of Morrison and Wu.
	Secondly, to address the obviousness of the claim limitation “transmitting, using the communication device, the access notification to at least one second user device”, recall that Davis in view of Morrison discloses that the server could send notification or a message or a code to the client device or a security locking device (fig. 6-7 and par. 0038, 0054 & 0057 of Davis; 214 in fig. 2 of Morrison). In particular, Wu teaches sending approval and current/new password (320 in fig. 3) and user notification (318 of fig. 2).
	For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security device access of Davis in view of Morrison by providing access control using NFC as taught Wu in to obtain the claimed invention as specified in the claim. Such a modification would have included near field communication NFC and cloud based access control to eliminate the need for network connectivity at the secured asset so that the cost and power draw at of a locking unit at a site could have been reduced as suggested in par. 0002 of Wu.

Claim 16
	Claim 16 is a system claim corresponding to method claim 7. All of the limitations in claim 16 are found reciting for the system of the same scopes of the respective limitations of claim 7. Accordingly, claim 16 is considered obvious by the same rationales applied in the rejection of claim 7 set forth above.

8.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Morrison and Fisher Pub. No.: US 2017/0103597 A1. 



Claim 9
Although Davis, in view of Morrison, does not explicitly disclose claim 9, claim 9 is considered obvious by the rationales found in Fisher.
Firstly, to consider the obviousness of the claim limitations “an interaction of the at least one electronic access card receivable by at least one card interface comprised in the at least one access control device, wherein the at least one electronic access card comprises the code”, recall that initially, Davis, in view of Morrison, discloses the method of claim 1, wherein the at least one access control device is configured for using an electronic card assigned to a known and name user (Davis, access card in par. 0017). In particular, Fisher teaches the electronic lockbox 940 to interact with electronic key 900 and smart card 905 (see 900, 940 & 950 in fig. 5, and par. 01368-0139 & 0141), and smart card as a secure memory device (par. 0111) to be used with a decryption key (par. 0116) or to securely communicate with lockbox (par. 0141). 
Secondly, to address the obviousness of the claim limitations “receiving the code from the at least one electronic access card based on the interacting, wherein the comparing of the code with the plurality of codes is based on the receiving of the code from the at least one electronic access card”, recall that Davis discloses the candidate access codes to be delivered it to the security locking device via wireless connection, wireless connection, keypad, touch interface and other user interface (par. 0017-0018, fig. 5 and par. 0052). If so, Davis as combined merely fails to show smart cart interfacing and data exchange between the smart card or a key card and the security locking device. Such kind of interfacing could be seen in Fisher. In particular, Fisher teaches the electronic lockbox 940 to interact with electronic key 900 and smart card 905 (see 900, 940 & 950 in fig. 5, and par. 01368-0139 & 0141), and smart card as a secure memory device (par. 0111) to be used with a decryption key (par. 0116) or to securely communicate with lockbox (par. 0141). 
For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify security device access of Davis in view of Morrison by providing an electronic lockbox system as taught Fisher in to obtain the claimed invention as specified in the claim. Such a modification would have included an electronic lockbox to exchange contextual data with a smart card or a smart phone so that a wireless controller remote locking system would have securely allowed user or an agent to open the electronic lockbox at a specific property with sufficient authorization as suggested in par. 0011 & 0015 of Fisher.

Claim 18
	Claim 18 is a system claim corresponding to method claim 9. All of the limitations in claim 18 are found reciting for the system of the same scopes of the respective limitations of claim 9. Accordingly, claim 18 is considered obvious by the same rationales applied in the rejection of claim 9 set forth above.


Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643